Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bonham on 2/24/2021.
The application has been amended as follows: 

IN THE CLAIMS:
	In claim 1, at line 22, replace “one and” with –  one,  --.
	Amend claim 11 as follows:





    PNG
    media_image1.png
    559
    659
    media_image1.png
    Greyscale

and salts or solvates thereof; 
with the proviso that said compound of Formula II is other than 6-amino-N-[2-
(diethylamino)ethyl]-2-quinolinecarboxamide;
with the proviso that when y is one, R3a is other than amide;
with the proviso that when y is zero, R3a is amine, oxygen or sulfur and z is two, R3b is other than

    PNG
    media_image2.png
    92
    100
    media_image2.png
    Greyscale

with the proviso that when y is zero, R3a is amine, R3b is other than 

    PNG
    media_image2.png
    92
    100
    media_image2.png
    Greyscale
and 
with the proviso that when y is one, R3a is amide, and z is two or three, R3b is other than 
 
    PNG
    media_image3.png
    92
    100
    media_image3.png
    Greyscale
;
and 
		a deglycosylation module comprising endoglycosidase and one or more surfactants; 
one or more compounds that can chemically cleave a glycoprotein;
		a separation device; and
		a buffer.
	Amend claim 18 as follows:
The kit of claim 11, comprising:
	a separation device; and/or
	a buffer.
	Amend claim 19 as follows:
The kit of claim 11, comprising:
a deglycosylation module comprising endoglycosidase and one or more surfactants, 
one or more compounds that can chemically cleave a glycoprotein, [[;]] 
a separation device[[;]], and 
a buffer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to claim 11 remove the “optionally” limitation and require a component in the kit with compounds of Formula II, as amended, which have been found to be neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653